Title: 1760 Novr. 28th. Friday.
From: Adams, John
To: 


       I have not read one Word of Law, this Day. But several Points, and Queries have been suggested to me, by the Consultors.—In whom is the Fee, and Freehold of our burying Yard? What Right has any Man to erect a Monument, or sink a Tomb there, without the Consent of the Proprietors? In England, the Church Yards are the Places of Burial, and the Parson is seised in fee, of them as of the Ground whereon the Church stands. But our Burying Yards, as well as the Ground, on which our Temples stand, are not vested in our incumbent Ministers, but in the Precinct or Parish, (the Corporation socalled) where they lie, according to the late Resolution in the Dedham Case.
       The Property of our Meeting House, is in the Precinct, i.e. the dissenting Part of it,—And I think the Precinct, by its Committee sold the Pews to particular Persons, and perhaps, the Persons who have erected Tombs, might previously ask And obtain the Priviledge of the Precinct.
      